Order entered April 8, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00109-CR
                                      No. 05-13-00110-CR
                                      No. 05-13-00111-CR

                              DAVID LYNN GREGG, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                  Trial Court Cause Nos. F12-53040, F12-51712, F11-27717

                                            ORDER
        The Court ORDERS the trial court to make findings of fact regarding whether appellant

has been deprived of the reporter’s record because of ineffective counsel, indigence, or for any

other reason.

   •   The trial court shall first determine whether appellant desires to prosecute the appeals. If
       the trial court determines that appellant does not desire to prosecute this appeals, it shall
       make a finding to that effect.

   •   If the trial court determines that appellant desires to prosecute the appeals, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court is ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeals.

   •   The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.


       The appeals are ABATED to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.




                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE